Exhibit 10.1

 
August 26, 2013




Anthony Carrozza





Dear Anthony:
 
This Separation Agreement (the “Agreement”) sets forth the terms of your
separation from employment with Silicon Graphics International Corp. (the
“Company”).
 
1.           Employment Status and Final Payments.
 
(a)           Separation Date.  Your last day of work with the Company and your
employment termination date will be the date you commence employment with a new
employer or November 15, 2013, whichever is earlier (the “Separation Date”).  As
of the Separation Date, your salary will cease, and any entitlement you have or
might have under any Company-provided benefit plan, program, contract or
practice (each a “Benefit Program”) will terminate, except (i) as required by
the terms of an applicable Benefit Program or any applicable federal or state
law, or (ii) as otherwise described below.
 
(b)           Accrued Salary and PTO.  On the Separation Date, the Company will
pay you all accrued salary, and all accrued and unused paid time off (PTO)
earned through the Separation Date, subject to standard payroll deductions and
withholdings.  You are entitled to these payments by law.
 
(c)           Expense Reimbursements.  You shall submit expense reports to the
Company seeking reimbursement for any business expenses incurred through the
Separation Date within thirty (30) days after the Separation Date.  The Company
will reimburse you for these business expenses, pursuant to its standard
policies and practices, within fifteen (15) business days after the submission
of your expense report.
 
2.           Severance Benefits.  The Company shall provide the following sole
severance benefits (the “Severance Benefits”), if you timely sign, date and
return this fully executed Agreement to the Company, and allow the releases
contained herein to become effective (as defined in Section 10:
 
(a)           Base Salary.  The Company shall provide you, as severance, the
equivalent of twelve (12) months of your base salary. The severance pay will be
subject to required payroll deductions and withholdings, and will be paid in
twenty-six (26) equal installments over a period of twelve (12) months.  The
Severance Payments will be paid on the Company’s regular payroll cycle beginning
on the first regularly-scheduled payroll date after the Effective Date of this
Agreement as defined in paragraph 10 below, provided you have fulfilled your
obligation to return Company property under Paragraph 4 of this Agreement.
 
(b)           Health Insurance.  To the extent provided by the federal COBRA law
or, if applicable, state insurance laws (collectively, “COBRA”), and by the
Company’s current group health insurance policies, you will be eligible to
continue your group health insurance benefits at your own expense after the
Separation Date.  Later, you may be able to convert to an individual policy
through the provider of the Company’s health insurance, if you wish.  You will
be provided with a separate notice describing your rights and obligations under
the applicable state and/or federal insurance laws on or after the Separation
Date.  Although the Company is not otherwise obligated to do so, if you timely
elect to continue group health coverage after the Separation Date pursuant to
COBRA, the Company will reimburse your COBRA premium payments (or, at its sole
discretion, provide you with a prepayment of such premiums) sufficient to
continue your group health coverage at its current level (including dependant
coverage, if applicable) for a maximum of twelve (12) months following the
Separation Date.
 
 
 

--------------------------------------------------------------------------------

 
(c)           Equity.  Under the terms of your stock option agreements and the
applicable plan documents, vesting of your stock options and restricted stock
awards/units will cease as of the Separation Date.   Your right to exercise any
vested options or shares shall be extended for one year following your
Separation Date.  All other rights and obligations with respect to your stock
options(s) and restricted stock awards, will be as set forth in your stock
option agreement, grant notice, restricted stock purchase agreement, and
applicable plan documents.  Except as specifically modified herein, these equity
awards shall continue to be governed by the terms of the applicable grant
notices, stock option or restricted stock agreements, and governing equity
plans.
 
3.           Other Compensation or Benefits.  You acknowledge that, except as
expressly provided in this Agreement, you have not earned and will not receive
from the Company any additional compensation (including base salary, bonus,
incentive compensation, or equity), severance (including any severance pursuant
to your January 24, 2008 Employment Agreement (as amended on December 23, 2008,
December 1, 2012 and February 21, 2013)(the “Employment Agreement”), or Silicon
Graphics International Corp. Executive Change in Control Severance Benefit Plan
(the “Severance Plan”)), or any other benefits before or after the Separation
Date, with the exception of any vested right you may have under the express
terms of a written ERISA-qualified benefit plan (e.g., 401(k) account) or any
vested stock options or other equity awards.
 
4.           Return Of Company Property.  By November 15, 2013, you agree to
return to the Company all Company documents (and all copies thereof) and other
Company property which you have in your possession or control, including, but
not limited to, Company files, notes, drawings, records, plans, forecasts,
reports, studies, analyses, proposals, agreements, financial information,
research and development information, sales and marketing information, customer
lists, prospect information, pipeline reports, sales reports, operational and
personnel information, specifications, code, software, databases,
computer-recorded information, tangible property and equipment (including, but
not limited to, computers, facsimile machines, mobile telephones, servers),
credit cards, entry cards, identification badges and keys; and any materials of
any kind which contain or embody any proprietary or confidential information of
the Company (and all reproductions thereof in whole or in part).  You agree that
you will make a diligent search to locate any such documents, property and
information.  If you have used any personally owned computer, server, or e-mail
system to receive, store, review, prepare or transmit any Company confidential
or proprietary data, materials or information, by November 15, 2013, you shall
provide the Company with a computer-useable copy of such information and then
permanently delete and expunge such Company confidential or proprietary
information from those systems; and you agree to provide the Company access to
your system as requested to verify that the necessary copying and/or deletion is
done.  Your timely compliance with this paragraph is a condition precedent to
your receipt of the Severance Benefits provided under this Agreement.
 
5.           Proprietary Information Obligations.  You agree to refrain from any
use or disclosure of the Company’s confidential or proprietary information or
materials (including, but not limited to, sales and marketing information,
customer information, product and manufacturing information, financial
information, personnel and compensation information, and operational and
training information).  Additionally, you reaffirm your obligation to comply
with the Employee Proprietary Information and Inventions Agreement (the “PIIA”)
you previously signed (attached hereto as Exhibit A).
 
 
 

--------------------------------------------------------------------------------

 
6.           Nondisparagement. You agree not to disparage the Company, its
officers, directors, employees, shareholders, and agents, and the Company
(through its officers and directors) agrees not to disparage you, in any manner
likely to be harmful to his/its business, business reputation, or personal
reputation; provided that you and Company will respond accurately and fully to
any question, inquiry or request for information when required by legal process.
 
7.           Cooperation and Assistance.  You agree that you will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any claim or cause of action of any kind brought against the Company, nor
shall you induce or encourage any person or entity to bring such
claims.  However, it will not violate this Agreement if you testify truthfully
when required to do so by a valid subpoena or under similar compulsion of
law.  Further, you agree to voluntarily cooperate with the Company if you have
knowledge of facts relevant to any threatened or pending litigation against the
Company by making yourself reasonably available without further compensation for
interviews with the Company’s counsel, for preparing for and providing
deposition testimony, and for preparing for and providing trial testimony.
 
8.           No Admissions. You understand and agree that the promises and
payments in consideration of this Agreement shall not be construed to be an
admission of any liability or obligation by the Company to you or to any other
person, and that the Company makes no such admission.
 
9.           Release of Claims.
 
(a)           General Release.  In exchange for the consideration under this
Agreement to which you would not otherwise be entitled, you hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) of and from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to or on the date that you sign this
Agreement (collectively, the “Released Claims”).
 
(b)           Scope of Release.  The Released Claims include, but are not
limited to:  (a) all claims arising out of or in any way related to your
employment with the Company, or the termination of that employment; (b) all
claims related to your compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (the “ADEA”),
the California Labor Code (as amended), and the California Fair Employment and
Housing Act (as amended).
 
(c)           Excluded Claims.  Notwithstanding the foregoing, the following are
not included in the Released Claims (the “Excluded Claims”): (a) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; (b) any rights
which are not waivable as a matter of law; or (c) any claims arising from the
breach of this Agreement.  In addition, nothing in this Agreement prevents you
from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, the California
Department of Fair Employment and Housing or the U.S. Securities and Exchange
Commission, except that you hereby waive your right to any monetary benefits in
connection with any such claim, charge or proceeding.  You hereby represent and
warrant that, other than the Excluded Claims, you are not aware of any claims
you have or might have against any of the Released Parties that are not included
in the Released Claims.
 
 
 

--------------------------------------------------------------------------------

 
10.           ADEA Waiver.  You hereby acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA, and
that the consideration given for the waiver and release you have given in this
Agreement is in addition to anything of value to which you were already
entitled.  You further acknowledge that you have been advised by this writing,
as required by the ADEA, that:  (a) your waiver and release do not apply to any
rights or claims that may arise after the date you sign this Agreement; (b) you
should consult with an attorney prior to signing this Agreement (although you
may voluntarily decide not to do so); (c) you have twenty-one (21) days to
consider this Agreement (although you may choose voluntarily to sign this
Agreement sooner); (d) you have seven (7) days following the date you sign this
Agreement to revoke this Agreement (in a written revocation sent to and received
by the Company’s Human Resource Director); and (e) this Agreement will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after you sign this Agreement (the “Effective Date”).
 
11.           Section 1542 Waiver.  In giving the release herein, which includes
claims which may be unknown to you at present, you acknowledge that you have
read and understand Section 1542 of the California Civil Code, which reads as
follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
 
You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of claims herein, including but not limited to your release of
unknown claims.
 
12.           Representations.  You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act, the California Family Rights Act, or otherwise, and have
not suffered any on-the-job injury for which you have not already filed a
workers’ compensation claim.
 
13.           Dispute Resolution.  To ensure rapid and economical resolution of
any disputes regarding this Agreement, the parties hereby agree that any and all
claims, disputes or controversies of any nature whatsoever arising out of, or
relating to, this Agreement, or its interpretation, enforcement, breach,
performance or execution, your employment with the Company, or the termination
of such employment, shall be resolved, to the fullest extent permitted by law,
by final, binding and confidential arbitration in San Jose, CA conducted before
a single arbitrator by JAMS, Inc. (“JAMS”) or its successor, under the then
applicable JAMS arbitration rules.  The parties each acknowledge that by
agreeing to this arbitration procedure, they waive the right to resolve any such
dispute, claim or demand through a trial by jury or judge or by administrative
proceeding.  You will have the right to be represented by legal counsel at any
arbitration proceeding.  The arbitrator shall:  (i) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be available under applicable law in a court proceeding; and
(ii) issue a written statement signed by the arbitrator regarding the
disposition of each claim and the relief, if any, awarded as to each claim, the
reasons for the award, and the arbitrator’s essential findings and conclusions
on which the award is based.  The arbitrator, and not a court, shall also be
authorized to determine whether the provisions of this paragraph apply to a
dispute, controversy, or claim sought to be resolved in accordance with these
arbitration procedures.  Nothing in this Agreement is intended to prevent either
you or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any arbitration.
 
 
 

--------------------------------------------------------------------------------

 
14.           Miscellaneous.  This Agreement, including Exhibit A (the PIIA),
constitutes the complete, final and exclusive embodiment of the entire Agreement
between you and the Company with regard to its subject matter.  It is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained herein, and it supersedes any other such
promises, warranties or representations, including without limitation any
promises or representations regarding severance benefits contained in the
Employment Agreement or the Severance Plan.  This Agreement may not be modified
or amended except in a writing signed by both you and a duly authorized officer
of the Company.  This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns.  If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified so as to be rendered
enforceable.  This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of California
without regard to conflict of laws principles.  Any ambiguity in this Agreement
shall not be construed against either party as the drafter.  Any waiver of a
breach of this Agreement shall be in writing and shall not be deemed to be a
waiver of any successive breach.  This Agreement may be executed in counterparts
and facsimile signatures will suffice as original signatures.
 
If this Agreement is acceptable to you, please sign below and return the
Company’s Senior Vice President of Human Resources.  You have twenty-one (21)
calendar days to decide whether you would like to accept this Agreement, and the
Company’s offer contained herein will automatically expire if you do not sign it
within this timeframe and return the fully signed Agreement promptly thereafter.
 
We wish you the best in your future endeavors.
 
Sincerely,
 
Silicon Graphics International Corp.
 
By:   /s/ Jorge Titinger
Jorge Titinger, President & CEO








I have read, understand and agree fully to the foregoing Agreement:




/s/ Anthony Carrozza
Anthony Carrozza
 
August 26, 2013
Date
 


 


 